NUMBER 13-06-611-CV

                                  COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


RICHARD “SKIP” HUGHES,                                                              Appellant,

                                                v.

CALHOUN COUNTY AND ROGER
GALVAN, COUNTY COMMISSIONER,                                                         Appellee.


                     On appeal from the 135th District Court
                           of Calhoun County, Texas.


                            MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Benavides and Vela
                   Memorandum Opinion Per Curiam

       This is an appeal from a summary judgment and declaratory judgment rendered in

favor of appellees, Calhoun County and Roger Galvan, County Commissioner, and against

appellant, Richard "Skip" Hughes. On July 20, 2007, this Court abated the appeal for

clarification of the trial court’s intent regarding the finality of the judgment subject to appeal.

Thereafter, on September 4, 2007, the Honorable Skipper Koetter, Judge of the 135th
Judicial District Court of Calhoun County, entered an order wherein he found that

"additional parties are necessary to this suit prior to the entry of a final order in this case."

The trial court further abated its order until all other landowners were served with citation,

signed an agreement filed with the trial court, or appeared as a party in the suit.

       On March 19, 2008, the Clerk of this Court notified the parties that the Court had

received nothing from the parties indicating compliance with the trial court’s order, and that

it appeared that the judgment subject to appeal was not final and the appeal should be

dismissed. The Clerk of this Court notified appellant of this defect so that steps could be

taken to correct the defect, if it could be done. See TEX . R. APP. P. 37.1, 42.3. On April

1, 2008, appellant responded to the notice stating that this matter is "still on ongoing

proposition," and there is still not a final order in this matter.

       Unless one of the sources of our authority specifically authorizes an interlocutory

appeal, we only have jurisdiction over an appeal taken in a final judgment. Lehman v. Har-

Con Corp., 39 S.W.2d 191, 195 (Tex. 2001). The order at issue herein is interlocutory, and

we have no jurisdiction to review it. See id.

       The Court, having considered the documents on file and appellant’s failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See id. 42.3(b), (c).



                                                       PER CURIAM

Memorandum Opinion delivered and
filed this 12th day of June, 2008.


                                                2